PARIENTE, J.,
dissenting.
For the reasons expressed in my dissenting opinion in Cruller v. State, 808 So.2d 201, 204-10 (Fla.2002), I would hold that double jeopardy bars convictions and punishments for both robbery and carjacking. Furthermore, there is no dispute that the robbery and carjacking offenses in this case arose out of a single criminal episode. Butler took the victim’s purse and other items from the victim’s person after striking the victim in the face. Immediately thereafter, Butler took the victim’s car. Therefore, there was no separation of time, place, or circumstance between the robbery and the carjacking. Cf. Hayes v. State, 803 So.2d 695 (Fla.2001). Accordingly, I dissent.